Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 14-17 in the reply filed on 2/4/21 is acknowledged.
Claims 9-13 are withdrawn from consideration as being directed to non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the limitation “ soybean polysaccharide set forth in a Chinese Standard for Food Additives-GB 2760-2014” is vague and indefinite because it is not known what this standard indicates.
In claim 5, the limitation “ rich unsaturated fatty acid” is vague and indefinite because the term “ rich” is relative.  It is not clear what would be considered as rich unsaturated fatty acid.
Claim 6 has the same problem as claim 5.
Claim 7 is vague and indefinite because it is not clear if the all of the vegetable oil of palm oil, peanut oil and rapeseed oil are used to substitute or just one.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-8 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a quality improvement comprising soy protein isolate, soybean phospholipid, soybean oil and soybean polysaccharide.  All these components are naturally found in soybean which is a product of nature. This judicial exception is not integrated into a practical application because the claims are directed to a product of nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the ingredients claimed are naturally found in soybean and the language “ comprising “ does not exclude additional ingredient.  As to the “ for wheat flour-based frozen food and the specific food in claim 8”, it is directed to an intended use which does not take away the natural basis of the claimed product.  The capability to be substituted in claims 5-7 are also intended use which also doesn’t take away the natural basis of the claimed product.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3-8  is/are rejected under 35 U.S.C. 102(a) as being anticipated by the article “ Soybeans” ( while the article has a of 2/10/2021, the article is used to show the availability of soybean at a time that is long before the filing date of the instant application).
With respect to claims 3-8, the article shows that soybeans were first grown in America in the 19th century.  It shows that soybeans are well known crops.  The claimed formula is readable on soybean because all the components claimed are found in soybean and the language comprising does not exclude any other component found in soybean.  The limitation of “ for wheat flour-based frozen food” and the specific food in claim 8 is an intended use which does not determine the patentability of the product.  The capability of being substituted is also an intended use.  Since soy protein isolate is found in soybean, it is inherent the percent of protein is within the range claimed.  As to the Chinese standard in claim 4, the soybean polysaccharide is found in the soybean; thus, it is inherent the same standard is found.
Claim(s) 3-8 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Jewett ( 2006/0099277).
For claims 3-8, Jewett discloses a product comprising soy protein isolate, soy bean oil, soy polysaccharide and soy lecithin which is a soybean phospholipid.  ( see paragraphs 0008,0013,0027,0037,0047)
Jewett discloses the formula as claimed.  The limitation of “ for wheat flour-based frozen food” and the specific food in claim 8 is an intended use which does not determine the patentability of the product.  The capability of being substituted is also an intended use.  Since Jewett discloses soy protein isolate, it is inherent the percent of protein is within the range claimed.  As to the Chinese standard in claim 4, the soybean polysaccharide is disclosed in Jewett; thus, it is inherent the same standard is found.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waller ( 2007/0098866).
For claims 1-2, 14-17, Waller discloses a soybean base wheat flour-based food formula comprising wheat flour, water, salt, at least about 3% soy protein isolate, soy polysaccharide, .5-1% of the flour weight of emulsifier including soy lecithin and about 1-50% of soybean oil.  ( see paragraphs 0015-0017,0024,0045,0054,0060 and the examples)
Waller does not disclose frozen food formula as in claims 1, 14, the ratio as in claims 1, 16-17 and mass as in claims 2 and 15.
As shown in Waller, different formulas for food product can vary depending on the type of product.  It would have been within the skill of one in the art to determine the appropriate ratio and mass of ingredients depending on the type of product and the taste, flavor and texture desired.  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samoto discloses milk raw material made from soy to be used in different food products.
Antinone discloses a liquid nutritional products comprising soy ingredients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

February 10, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793